DETAILED ACTION
The instant application having Application No. 16/919,537 filed on 7/2/2020 is presented for examination by the examiner.
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
	As required by the M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on applications filed on March 17, 2016 (China 201610511427) and November 9, 2016 (China 2016109711436).
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
The applicant’s drawings submitted on 7/2/2020 are acceptable for examination purposes.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statements dated 02/04/2021 and 09/21/2020 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1-3, 6-11, 13-15 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 9 and 11-15 of U.S. Patent No. 10,725,293. Although the claims at issue are not identical, they are not patentably distinct from each other as explained in the following table:
Instant Application
Patent 10,725,293
Explanation as needed, column and line numbers correspond to the printed patent.
1. A heads-up displaying system, comprising:

an imaging window comprising a transparent substrate and a transflective film attached to a first surface of the transparent substrate;

an image source emitting light incident on the imaging window, 


and the light emitted by the image source before reaching the transflective film only comprising s-polarized light, 

wherein the transflective film is formed by stacking at least two types of film layers having different refractive indexes, 

the transflective film comprises a first side and a second side opposite to each other, the first side is attached to the first surface of the transparent substrate, the second side is in contact with the air, 



and the image source and the observation region are located on a same side of the transflective film, 

and the transparent substrate comprises a second surface opposite to the first surface, 


the second surface reflects a second portion of the s-polarized light, 


and transmits a third portion of the s- polarized light to the air, 

the first portion of the s-polarized light, the second portion of the s- polarized light and the third portion of the s-polarized light are all s-polarized light.


an imaging window including a transparent substrate and a transflective film attached to a first surface of the transparent substrate; 

an image source that emits s-polarized light incident on the imaging window through the transflective film, 

and light emitted by the image source before reaching the transflective film only including the s-polarized light, 

wherein the transflective film is formed by stacking at least two types of film layers having different refractive indexes, 

and the transflective film is so arranged that it contacts with the transparent substrate on a first side and with the air on a second side, 






and the image source and the observation region are located on a same side of the transflective film.

wherein the transparent substrate includes a second surface opposite to the first surface, 

the second surface reflects a second portion of the s-polarized light at the first angle with respect to the normal line, 

and transmits a third portion of the s-polarized light to the air, 

the first portion of the s-polarized light, the second portion of the s-polarized light and the third portion of the s-polarized light are all s-polarized light, 



col. 13 lines 65-67





col. 14 lines 1-2




col. 14 lines 3-4




col. 14 lines 42-44




col. 14 lines 45-47







col. 14 lines 47-49





col. 14 lines 49-51




col. 14 lines 8-9




col. 14 lines 9-11




col. 14 lines 11-12


col. 14 lines 12-15


wherein the s-polarized light emitted by the image source before reaching the transflective film has N spectral lines or bands in a visible light band, N is a positive integer not less than 1;

the N spectral lines or bands each have a FWHM (full-width at half-maximum) equal to or less than 60 nm, and 

for each of the N spectral lines or bands in a visible spectra of 

the transflective film reflects the s-polarized light at a first angle with respect to a normal line, 

and transmits ambient light at a second angle with respect to the normal line, 


the first angle is in a range from 30 to 89 degrees, and the second angle is in a range from 30 degrees to 80 degrees;

at the first angle, the transflective film has an average reflectivity greater than 50% for at least one of the N major bands of the s-polarized light,

at the second angle, the transflective film has an average transmissivity greater than 60% for p-polarized light in a visible range.



wherein the s-polarized light emitted by the image source before reaching the transflective film has N spectral lines or bands in the visible light band, wherein N is a positive integer not less than 1; 

and the N spectral lines or bands each have a FWHM (full-width at half-maximum) equal to or less than 60 nm, and 

for each of the N spectral lines or bands in the visible spectra of 

the transflective film reflecting a first portion of the s-polarized light at a first angle with respect to the normal line

the transflective film transmitting ambient light at a second angle with respect to the normal line, 

wherein the first angle is 30 to 89 degrees, and the second angle is 30 degrees to 80 degrees; 

at the first angle, the average s-polarized reflectivity of the transflective film, of at least one of the N major bands, is greater than 50%, 

at the second angle, the transflective film has an average transmissivity greater than 60% for p-polarized light in the visible range; 





col. 14 lines 16-19







col. 14 lines 20-21




col. 14 lines 22-26








col. 14 lines 5-7




col. 14 lines 27-28




col. 14 lines 29-30




col. 14 lines 31-33





col. 14 lines 39-41



6. The heads-up displaying system according to claim 3, wherein the peak position of the first spectral line or band is in a range from 444 nm to 446 nm, the peak position of the second spectral line or band is in a range from 531 nm to 533 nm, and the peak position of the third spectral line or band is in a range from 634 nm to 636 nm, and


the first angle is in a range from 55 degrees to 65 degrees, the average reflectivity of the transflective film for the three spectral lines or bands of the s-polarized light is greater than 95% at the first angle, an average transmissivity of the transflective film for the s-polarized light outside the FWHM of the three spectral lines or bands is greater than 95%, and the transflective film has the average transmissivity greater than 95% for p-polarized light in the visible range.

14. The displaying system according to claim 13, wherein the N spectral lines or bands comprise three spectral lines or bands, wherein a peak position of the first spectral line or band is in the range of 444 nm to 446 nm, a peak position of the second spectral line or band is in the range of 531 nm to 533 nm, and a peak position of the third spectral line or band is in the range of 634 nm to 636 nm.

13. The displaying system according to claim 1, wherein the first angle is 55 degrees to 65 degrees, the transflective film has an average reflectivity greater than 95% for the N major bands of the s-polarized light at the first angle, the transflective film has an average transmissivity greater than 95% for visible light band outside the N major bands of the s-polarized light, and the transflective film has an average transmissivity greater than 95% for the p-polarized light in the visible range.
Note that claim 6 of the instant application recites narrower ranges than claim 3, thus the fact that current claim 6 depends from claim 3 has no impact on the scope of claim 6.
7. The heads-up displaying system according to claim 1, wherein the composition of each of the at least two types of film layers is at least one selected from the group consisting of tantalum pentoxide, titanium oxide, magnesium oxide, zinc oxide, zirconium oxide, silicon dioxide, magnesium fluoride, silicon nitride, silicon oxynitride, and aluminum fluoride.
12. The displaying system according to claim 1, wherein the composition of each of the at least two types of film layers is selected from one or more of tantalum pentoxide, titanium oxide, magnesium oxide, zinc oxide, zirconium oxide, silicon dioxide, magnesium fluoride, silicon nitride, silicon oxynitride, and aluminum fluoride.



2. The displaying system according to claim 1, wherein an anti-reflection film is disposed on the second surface of the transparent substrate, … the anti-reflection film reflects the second portion of the s-polarized light and transmits the third portion of the s-polarized light to the air; and the anti-reflection film increases an average transmissivity of the imaging window for visible light by at least 3% or more as compared with a situation where the anti-reflection film is not disposed.

1. A heads-up displaying system, comprising:


an imaging window comprising a transparent substrate and a transflective film attached to a first surface of the transparent substrate;


an image source emitting light incident on the imaging window, 

and the light emitted by the image source before reaching the transflective film only comprising s-polarized light, 

wherein the transflective film is formed by stacking at least two types of film layers having different refractive indexes, 

the transflective film comprises a first side and a second side opposite to each other, the first side is attached to the first surface of the transparent 

the second side is configured to directly reflect a first portion of the s-polarized light emitted from the image source to an observation region, 

and the image source and the observation region are located on a same side of the transflective film, 

and the transparent substrate comprises a second surface opposite to the first surface, 

the second surface reflects a second portion of the s-polarized light, 




and transmits a third portion of the s- polarized light to the air, 

the first portion of the s-polarized light, the second portion of the s- polarized light and the third portion of the s-polarized light are all s-polarized light.

8. The heads-up displaying system according to claim 1, wherein an anti-reflection film is disposed on the second surface of the transparent substrate, 

the anti-reflection film reflects the second portion of the s-polarized light and transmits the third portion of the s-polarized light to the air; 



9. The heads-up displaying system according to claim 8, wherein the s-polarized light emitted by the image source before reaching the transflective film has N spectral lines or bands in a visible light band, N is a positive integer not less than 1;



the N spectral lines or bands each have a FWHM (full-width at half-maximum) equal to or less than 60 nm, and for each of the N spectral lines or bands in a visible spectra of the s-polarized light emitted from the image source, a major band is defined as a spectra band centered at a peak of the line or the band and expanding up to the FWHM;

the transflective film reflects the s-polarized light at a first angle with respect to a normal line, and 

transmits ambient light at a second angle with respect to the normal line, 



the first angle is in a range from 30 to 89 degrees, and the second angle is in a range from 30 degrees to 80 degrees;

at the first angle, the transflective film has an average reflectivity in a range from 25% to 50% for the N major bands of the s-polarized light;

at the second angle, the transflective film has an average transmissivity greater than 60% for p-polarized light in a visible range.



an imaging window including a transparent substrate having a first surface and a second surface, a transflective film attached to the first surface of the transparent substrate, 

an image source for emitting s-polarized light incident on the imaging window 

an image source for emitting s-polarized light …subsequently through the transflective film, 


wherein the transflective film is formed by stacking at least two types of film layers having different refractive indexes,

wherein the transflective film is so arranged that it contacts with the transparent substrate on a first side and with the air on a second side



the second side is configured to directly reflect the s-polarized light emitted from the image source to an observation region,


and the image source and the observation region are located on a same side of the transflective film

a transparent substrate having a first surface and a second surface,

an anti-reflection film attached to the second surface of the transparent substrate… 
wherein the anti-reflection film reflects a second portion of the s-polarized light

and transmits a third portion of the s-polarized light to the air;

the first portion of the s-polarized light, the second portion of the s-polarized light and the third portion of the s-polarized light are all s-polarized light, 

15. an anti-reflection film attached to the second surface of the transparent substrate




wherein the anti-reflection film reflects a second portion of the s-polarized light and transmits a third portion of the s-polarized light to the air;



wherein the s-polarized light emitted by the image source before reaching the transflective film has N spectral lines or bands in the visible light band, and light emitted by the image source before reaching the transflective film only includes the s-polarized light, wherein N is a positive integer not less than 1; 

and wherein the spectral lines or bands have a full-width at half-maximum equal to or less than 60 nm, and for each of the N spectral lines or bands in the visible spectra of the s-polarized light emitted from the image source, a major band is defined as the spectra band centered at the peak of the line or the band and expanding up to the FWHM; 

the transflective film reflecting a first portion of the s-polarized light at a first angle with respect to the normal line

wherein both the anti-reflection film and the transflective film transmit ambient light at a second angle with respect to the normal line

wherein the first angle is 30 to 89 degrees, and the second angle is 30 degrees to 80 degrees; 

wherein at the first angle, the transflective film has an average reflectivity in the range of 25% to 50% for the N major bands of the s-polarized light; 

wherein the transflective film has an average transmissivity greater than 60% for p-polarized light in the visible range at the second angle


col. 15 lines 63-66






col. 16 lines 1-2



col. 15 lines 63 to col. 16 line 3




col. 16 lines 48-50




col. 16 lines 56-58







col. 16 lines 58-60





col. 16 lines 61-62




col. 15 lines 63-64



col. 15 lines 66-67 and col. 16 lines 8-10





col. 16 lines 10-12


col. 16 lines 13-15






col. 15 lines 66-67






col. 16 lines 8-12













col. 16 lines 19-24











col. 16 lines 25-31












col. 16 lines 5-7




col. 16 lines 16-18





col. 16 lines 32-33




col. 16 lines 34-36





col. 16 lines 41-43


9. A vehicle comprising a displaying system according to claim 1.
This claim is also obvious with respect to claims 1 or 15, in view of claim 9, for the purpose of utilizing the heads-up displaying system.
11. The vehicle according to claim 10, wherein the s-polarized light emitted by the image source before reaching the transflective film has N spectral lines or bands in a visible light band, 

N is a positive integer not less than 1;

the N spectral lines or bands each have a FWHM (full-width at half-maximum) equal to or less than 60 nm, 

and for each of the N spectral lines or bands in a visible spectra of the s-polarized light emitted from the image source, 
a major band is defined as a spectra band centered at a peak of the line or the band and expanding up to the FWHM;

the transflective film reflects the s-polarized light at a first angle with respect to a normal line, 





the first angle is in a range from 30 to 89 degrees, and the second angle is in a range from 30 degrees to 80 degrees;

at the first angle, the transflective film has an average reflectivity greater than 50% for at least one of the N major bands of the s-polarized light, 

at the second angle, the transflective film has an average transmissivity greater than 60% for p-polarized light in a visible range.



wherein N is a positive integer not less than 1;

the N spectral lines or bands each have a FWHM (full-width at half-maximum) equal to or less than 60 nm

and for each of the N spectral lines or bands in the visible spectra of the s-polarized light emitted from the image source, a major band is defined as the spectra band centered at the peak of the line or the band and expanding up to the FWHM;

the transflective film reflecting a first portion of the s-polarized light at a first angle with respect to the normal line



wherein the first angle is 30 to 89 degrees, and the second angle is 30 degrees to 80 degrees;

at the first angle, the average s-polarized reflectivity of the transflective film, of at least one of the N major bands, is greater than 50%

the transflective film has an average transmissivity greater than 60% for p-polarized light in the visible range;








col. 14 line 19


col. 14 lines 20-21




col. 14 lines 22-26








col. 14 lines 5-7










col. 14 lines 29-30




col. 14 lines 31-33





col. 14 lines 39-41






the anti-reflection film reflects the second portion of the s-polarized light and transmits the third portion of the s-polarized light to the air; and the anti- reflection film increases an average transmissivity of the imaging window for visible light by at least 3% or more as compared with a situation where the anti-reflection film is not disposed.

2. The displaying system according to claim 1, wherein an anti-reflection film is disposed on the second surface of the transparent substrate, 
…
the anti-reflection film reflects the second portion of the s-polarized light and transmits the third portion of the s-polarized light to the air; and the anti-reflection film increases an average transmissivity of the imaging window for visible light by at least 3% or more as compared with a situation where the anti-reflection film is not disposed.

14. The vehicle according to claim 13, wherein the s-polarized light emitted by the image source before reaching the transflective film has N spectral lines or bands in a visible light band, 

N is a positive integer not less than 1;
the N spectral lines or bands each have a FWHM (full-width at half-maximum) equal to or less than 60 nm, 

and for each of the N spectral lines or bands in a visible spectra of the s-polarized light emitted from the image source, a major band is defined as a spectra band centered at a peak of the line or the band and expanding up to the FWHM;

the transflective film reflects the s-polarized light at a first angle with respect to a normal line, and transmits ambient light at a second angle with respect to the normal line, the first angle is in a range from 30 to 89 degrees, and the second angle is in a range from 30 degrees to 80 degrees;

at the first angle, the transflective film has an average reflectivity in a range from 25% to 50% for the N major bands of the s-polarized light;

at the second angle, the transflective film has an average transmissivity greater than 60% for p-polarized light in a visible range.



wherein N is a positive integer not less than 1; 
and the N spectral lines or bands each have a FWHM (full-width at half-maximum) equal to or less than 60 nm, 

and for each of the N spectral lines or bands in the visible spectra of the s-polarized light emitted from the image source, a major band is defined as the spectra band centered at the peak of the line or the band and expanding up to the FWHM; 

the transflective film transmitting ambient light at a second angle with respect to the normal line, wherein the first angle is 30 to 89 degrees, and the second angle is 30 degrees to 80 degrees; 




at the first angle, the average s-polarized reflectivity of the transflective film, of at least one of the N major bands, is greater than 50%, 
…
at the second angle, the transflective film has an average transmissivity greater than 60% for p-polarized light in the visible range;

15. A heads-up displaying system comprising:

an imaging window comprising a transparent substrate and a transflective film attached to a first surface of the transparent substrate;




wherein the transflective film is formed by stacking at least two types of film layers having different refractive indexes, 

the transflective film comprises a first side and a second side opposite to each other, the first side is attached to the first surface of the transparent substrate, the second side is in contact with the air, 

the second side is configured to directly reflect the s-polarized light emitted from the
image source to an observation region, 

and the image source and the observation region are located on a same side of the transflective film, 

the s-polarized light emitted by the image source before reaching the transflective film has N spectral lines or bands in a visible light band, N is a positive integer not less than 1;
the N spectral lines or bands each have a FWHM (full-width at half-maximum) equal to or less than 60 nm, and for each of the N spectral lines or bands in a visible spectra of the s-polarized light emitted from the image source, a major band is defined as a spectra band 
the transflective film reflects the s-polarized light at a first angle with respect to a normal line, 

and transmits ambient light at a second angle with respect to the normal line;


the first angle is in a range from 50 to 75 degrees, and the second angle is in a range from 55 degrees to 70 degrees;
at the first angle, 

the transflective film has an average reflectivity greater than 50% for at least one of the N major bands of the s-polarized light;

at the second angle, the transflective film has an average transmissivity greater than 60% for p-polarized light in a visible range.


an imaging window including a transparent substrate and a transflective film attached to a first surface of the transparent substrate; 



wherein the transflective film is formed by stacking at least two types of film layers having different refractive indexes

transflective film is so arranged that it contacts with the transparent substrate on a first side and with the air on a second side,



the second side is configured to directly reflect the s-polarized light emitted from the image source to an observation region, 


and the image source and the observation region are located on a same side of the transflective film

the s-polarized light emitted by the image source before reaching the transflective film has N spectral lines or bands in the visible light band, wherein N is a positive integer not less than 1; and the N spectral lines or bands each have a FWHM (full-width at half-maximum) equal to or less than 60 nm, and for each of the N spectral lines or bands in the visible spectra of the s-polarized light emitted from the image source, a major band is defined as the spectra 
the transflective film reflecting a first portion of the s-polarized light at a first angle with respect to the normal line, 

the transflective film transmitting ambient light at a second angle with respect to the normal line

11. wherein the first angle is 50 degrees to 75 degrees and wherein the second angle is 55 degrees to 70 degrees.


1. at the first angle, the average s-polarized reflectivity of the transflective film, of at least one of the N major bands, is greater than 50%

at the second angle, the transflective film has an average transmissivity greater than 60% for p-polarized light in the visible range;



col. 13 lines 65-67














col. 14 lines 42-44




col. 14 lines 45-47







col. 14 lines 47-49





col. 14 lines 49-51




col. 14 lines 16-27

















col. 14 lines 5-7




col. 14 lines 27-28










col. 14 lines 31-33





col. 14 lines 39-41

12. The displaying system according to claim 1, wherein the composition of each of the at least two types of film layers is selected from one or more of tantalum pentoxide, titanium oxide, magnesium oxide, zinc oxide, zirconium oxide, silicon dioxide, magnesium fluoride, silicon nitride, silicon oxynitride, and aluminum fluoride.






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. USPGPub 2004/0008412 A1 (hereafter Jiang) in view of Cado et al. USPGPub 2004/0136082 A1 (hereafter Cado), Larson et al. USPGPub 2006/0007055 A1 (hereafter Larson) and Jenson (Jenson et al. USPGPub 2005/0012682 A1 (hereafter Jenson).
Regarding claim 15, Jiang teaches A heads-up displaying system (HUD system 100 of Fig. 1) comprising:
an imaging window (windshield 100) comprising a transparent substrate (it is a windshield, so it is transparent see e.g. paragraph 32 “two glass plates comprising the windshield”) and a transflective film (polarizing reflector 130, which is transflective see functions below and in paragraph 27) attached to a first surface of the transparent substrate (see Fig. 1, and paragraph 32 “The polarizing reflector 130 may be … permanently adhered to the inside of the windshield or removably adhered to the inside of the windshield” either of which will be attached to a first surface of the transparent substrate);
an image source emitting light incident on the imaging window (either laser scanner system 110 or 110 and polarization preserving screen 120, see paragraph 19 “The laser scanner system 110 projects images through the polarization preserving screen 120, creating a "real" image on the screen 120”), and the light emitted by the image source before reaching the transflective film only comprising [polarized] 
the s-polarized light emitted by the image source before reaching the transflective film has N spectral lines or bands in a visible light band (paragraph 30 “the scanner may project a monochrome image or three beams simultaneously (e.g. red, green and blue colors), N is a positive integer not less than 1 (monochrome would have N equal to 1, or three color would have N equal to 3);
the N spectral lines or bands each have a FWHM (full-width at half-maximum) (paragraph 27: “narrowband light from the lasers”) …;
the transflective film reflects the [polarized] light at a first angle with respect to a normal line (paragraph 27: “The polarizing reflector 130 (also referred to as a polarizing mirror or combiner), and transmits ambient light at a second angle with respect to the normal line (paragraph 27: “while transmitting the wavelengths between the bands as well as all wavelengths of light of the opposite polarization mode.”);
… at the first angle, the transflective film has an average reflectivity greater than 50% for at least one of the N major bands …(paragraph 29 “typically 50% ambient transmission is achieved” thus there is also a 50% reflectivity);
at the second angle, the transflective film has an average transmissivity greater than 60% for [polarized] light in a visible range (paragraph 27: “while transmitting the wavelengths between the bands as well as all wavelengths of light of the opposite polarization mode”).”


Both Jenson and Larson teach an s-polarized source for a head-up display. See Jenson Fig. 3 S-polarized light 316/304, and Larson (paragraph 23) “desired output s-polarization direction”. 
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the linear polarization of the light from 110/120 to be S-polarization in order for linearly polarized light to be reflected from film 130, in the linearly polarized case, since both Jenson and Larson teach that s-polarized light can be effectively reflected into the user’s line of sight as display light. 
However Jiang does not explicitly teach “wherein the transflective film is formed by stacking at least two types of film layers having different refractive indexes.”
Cado teaches “wherein the transflective film is formed by stacking at least two types of film layers having different refractive indexes (paragraph 55: “a stack containing only two materials, one a "high refractive index" material and the other a "low refractive index" material, in an alternating arrangement”), and wherein the composition of each of the at least two types of film layers is selected from one or more of tantalum pentoxide, titanium oxide, magnesium oxide, zinc oxide, zirconium oxide, silicon dioxide, magnesium fluoride, silicon nitride, silicon oxynitride, and aluminum fluoride (Cado teaches at least the options of Zirconium oxide, paragraph 57 “ZrO2”, silicon oxide, paragraph 59 "SiO2" and magnesium flouride paragraph 59 "MgF2", see also tables 1 and 2, which have SiO2 as a layer, and paragraphs 106-109, where PrTiO3 was replaced by ZrO2 and the results are unchanged.).”
Cado further teaches that such a structure is conventional, and can be designed as a function of wavelength using conventional software (Cado paragraph 70).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the embodiment of Cado made of two materials with different refractive indices including silicon dioxide and magnesium fluoride as taught by Cado (paragraph 59) in the Jiang-Cado combination above for the purpose of choosing a polarization structure and materials that can be designed to perform the desired function using conventional software as taught by Cado (paragraph 70), and further since it has been held that the selection of a known material based on its suitability for its Sinclair & Carroll Co. v.Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In reLeshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious). MPEP §2144.07.

However, Jiang does not explicitly teach “the N spectral lines or bands each have a FWHM (full-width at half-maximum) equal to or less than 60 nm, and for each of the N spectral lines or bands in a visible spectra of the s-polarized light emitted from the image source, a major band is defined as a spectra band centered at a peak of the line or the band and expanding up to the FWHM;
However, Jiang teaches that the narrower the bandwidth of the light, and the associated reflection bandwidths of 130, the higher the transmission of the ambient light will be, see paragraphs 17, 32, and 33. 
Cado teaches “an image source (liquid crystal micro-display 1, quarter-wave plate 5 and Mangin mirror 6) for emitting s-polarized light (see paragraphs 7 and 8, the light is emitted from 1 as P-polarized light, but is S polarized by the time it is sent back to the polarization splitter and reflected therefrom towards the eye) incident on the imaging window through the transflective film (both the S-polarized light reflected by 4 towards the eye, and any remaining P-polarized light transmitted by 4 at the same incidence are incident on the imaging window through the transflective film 4), 
wherein the s-polarized light emitted by the image source has N spectral lines or bands in the visible light band (see peaks in the spectrum of the emission source in Fig. 2, paragraph 18), 
wherein N is a positive integer not less than 1 (three peaks are shown); and
wherein the spectral lines or bands have a full width at half-maximum equal to or less than 60 nm (See Fig. 2, the FWHM of the peak at about 460 nm is about 40 nm, the FWHM of the peak at about 520 nm is about 50 nm, and the FWHM of the peak at about 630 nm is about 25 nm), and for each of the N spectral lines or bands in the visible spectra of the s-polarized light emitted from the image source, a major band is defined as the spectra band centered at the peak of the line or the band and expanding up to the FWHM (the major bands so defined for each of these three peaks).”

 In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In the current instance, the FWHM of the light sources is an art recognized results effective variable in that it effects the bandwidth over which the polarizing reflectors need to reflect and thus the transmission of ambient light through the windshield and polarizing reflector, as taught by Jiang paragraphs 32 and 33. Thus one would have been motivated to optimize the bandwidth of the laser light because it is an art-recognized result-effective variable and it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). See MPEP §2144.05(II)(B) “after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a personal of ordinary skill in the art to experiment to reach another workable product or process.” In the current instance one would have been motivated to decrease the FWHM of the lasers to increase the transmissivity to the ambient light, and decrease the tinted effect of the window. 

However, Jiang does not explicitly teach “the first angle is in a range from 50 to 75 degrees, and the second angle is in a range from 55 degrees to 70 degrees;”
Both Jenson and Larson teach taking advantage of the Brewster’s angle to fully reflect the s-polarized light,  and largely transmits light of p-polarization. See e.g. Jenson paragraphs 23, 26 “Of particular importance, p-polarized light exhibits zero reflection efficiency at 56.7 degrees, referred to as " Brewster's angle." “The angle of incidence 318 is close to, or equal to, Brewster's angle .theta..sub.b for the windshield material.” and Larson paragraph 18: “A preferred method for achieving this is by tilting the combiner relative to input light ray 33 at the Brewster's Angle for any p-polarized light from data image source 32.”
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the geometry of Jiang such that the display light is incident/reflected near the Brewster’s angle, and the ambient scene light is transmitted at near the Brewsters angle as taught by 
Regarding claim 16, the Jiang, Cado, Jenson and Larson combination introduces above teaches “the heads-up displaying system according to claim 15” and Jiang further teaches “wherein the N spectral lines or bands comprise at least three spectral lines or bands (paragraph 30 “the scanner may project a monochrome image or three beams simultaneously (e.g. red, green and blue colors)… a peak position of a second spectral line or band is in a range from 500 nm to 565 nm (green could be 540 nm (see paragraph 27)).”
However Jiang does not explicitly teach “a peak position of a first spectral line or band is in a range from 410 nm to 480 nm, … and a peak position of a third spectral line or band is in a range from 590 nm to 690 nm, and
the average reflectivity of the transflective film for the three spectral lines or bands of the s-polarized light is greater than 60%, an average transmissivity of the transflective film for the s- polarized light outside the FWHM of the three spectral lines or bands is greater than 60%.
Cado teaches “wherein the N spectral lines or bands comprise at least three spectral lines or bands (Fig. 2, paragraph 22: “the frequencies at which the micro-display emits, in other words, typically 630, 520 and 460 nm (corresponding to the colors red, green and blue, respectively).”), wherein a peak position of the first spectral line or band is in the range of 410 nm to 480 nm (460 nm ibid), a peak position of the second spectral line or band is in the range of 500 nm to 565 nm (520 nm ibid), and a peak position of the third spectral line or band is in the range of 590 nm to 690 nm (630 nm ibid)
the average reflectivity of the transflective film for the three spectral lines or bands of the s-polarized light is greater than 60% (consider the average reflectivity of S polarized light over the entirety of an N-major band, for S: paragraph 30: “the peaks of the spectral reflectance curve for the S polarization in the splitter, locally centered around the peaks, have a maximum level of between 60 and 100%, preferably between 80 and 100%” see also Fig. 3 which shows three peak reflectances of S-polarized light of about 70%, 69% and 66% that correspond to 460 nm, 520 nm and 630 nm, respectively), an average transmissivity of the transflective film for the s- polarized light outside the 
Thus Jiang discloses the claimed invention except for the wavelengths of the red and blue light. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose a blue wavelength of 460 nm, and a red wavelength of 630 nm as taught by Cado, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Further it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the transflective film to have the average reflectivity of the transflective film for the three spectral lines or bands of the s-polarized light is greater than 60%, an average transmissivity of the transflective film for the s- polarized light outside the FWHM of the three spectral lines or bands is greater than 60% as taught by Cado, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Regarding claim 17, the Jiang, Cado, Jenson and Larson combination introduces above teaches “the heads-up displaying system according to claim 16” and Jiang further teaches “wherein … the peak position of the second spectral line or band is in a range from 530 nm to 550 nm (green could be 540 nm (see paragraph 27)).”
However, Jiang fails to teach “wherein the peak position of the first spectral line or band is in a range from 440 nm to 460 nm, …, and the peak position of the third spectral line or band is in a range from 620 nm to 640 nm, and
the average reflectivity of the transflective film for the three spectral lines or bands of the s-polarized light is greater than 70%, an average transmissivity of the transflective film for the s- polarized light outside the FWHM of the three spectral lines or bands is greater than 70%, and the transflective film has the average transmissivity greater than 95% for the p-polarized light in the visible range.”
ibid), …, and the peak position of the third spectral line or band is in a range from 620 nm to 640 nm (630 nm ibid), and
the average reflectivity of the transflective film for the three spectral lines or bands of the s-polarized light is greater than 70% (consider the average reflectivity of S polarized light over the entirety of an N-major band, for S: paragraph 30: “the peaks of the spectral reflectance curve for the S polarization in the splitter, locally centered around the peaks, have a maximum level of between 60 and 100%, preferably between 80 and 100%” see also Fig. 3 which shows three peak reflectances of S-polarized light of about 70%, 69% and 66% that correspond to 460 nm, 520 nm and 630 nm, respectively), an average transmissivity of the transflective film for the s- polarized light outside the FWHM of the three spectral lines or bands is greater than 70% (consider Fig. 3 of Cado, where the transmissivity is equal to 1 minus the reflectance, for wavelengths less than 430 nm the transmissivity is greater than 89%, at about 500 nm the transmissivity is 65%, at 580 nm the transmissivity is about 98% and at about 690 nm the transmissivity is about 100%), and the transflective film has the average transmissivity greater than 95% for the p-polarized light in the visible range (Fig. 4, paragraph 53: “FIG. 4 shows the spectral transmittance curve for the P polarization for a polarization splitter according to the invention” paragraph 86: “the transmittance is on average at least 95% for the P polarization light”).”
Thus Jiang discloses the claimed invention except for the wavelengths of the red and blue light. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose a blue wavelength of 460 nm, and a red wavelength of 630 nm as taught by Cado, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Further it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the transflective film to have the average reflectivity of the transflective film for the three spectral lines or bands of the s-polarized light is greater than 70%, an In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Regarding claim 18, the Jiang combination teaches “the heads-up displaying system according to claim 16,” 
However, Jiang does not explicitly teach “wherein the peak position of the first spectral line or band is in a range from 444 nm to 446 nm, the peak position of the second spectral line or band is in a range from 531 nm to 533 nm, and the peak position of the third spectral line or band is in a range from 634 nm to 636 nm”
Jiang does teach the peak position of the second spectral line or band is 540 nm (green could be 540 nm (see paragraph 27)). Cado teaches paragraph 22: “the frequencies at which the micro-display emits, in other words, typically 630, 520 and 460 nm (corresponding to the colors red, green and blue, respectively).
Thus the prior art and the claim differ by the particular choice of the wavelengths corresponding to red, green and blue. The wavelengths in the prior art are so close to the claim that prima facie one skilled in the art would have expected them to have the same properties. Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the red, green and blue wavelengths to be in a range from 444 nm to 446 nm, in a range from 531 nm to 533 nm, and in a range from 634 nm to 636 nm, respectively, since it has been held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.").

Both Jenson and Larson teach taking advantage of the Brewster’s angle to fully reflect the s-polarized light,  and largely transmits light of p-polarization. See e.g. Jenson paragraphs 23, 26 “Of particular importance, p-polarized light exhibits zero reflection efficiency at 56.7 degrees, referred to as " Brewster's angle." “The angle of incidence 318 is close to, or equal to, Brewster's angle .theta..sub.b for the windshield material.” and Larson paragraph 18: “A preferred method for achieving this is by tilting the combiner relative to input light ray 33 at the Brewster's Angle for any p-polarized light from data image source 32.”
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the geometry of Jiang such that the display light is incident/reflected near the Brewster’s angle, and the ambient scene light is transmitted at near the Brewsters angle as taught by Jenson and Larson to take advantage of the physics of the Brewster’s angle polarization dependence as taught by both Jenson and Larson. The exemplary 56.7 degrees of Jenson is well within the claimed range “wherein the first angle is 55 degrees to 65 degrees.”
However, Jiang fails to explicitly teach “the average reflectivity of the transflective film for the three spectral lines or bands of the s-polarized light is greater than 95% at the first angle, an average transmissivity of the transflective film for the s-polarized light outside the FWHM of the three spectral lines or bands is greater than 95%, and the transflective film has the average transmissivity greater than 95% for p-polarized light in the visible range.”

Cado teaches “the average reflectivity of the transflective film for the three spectral lines or bands of the s-polarized light is greater than 95% at the first angle, (paragraph 30: “the peaks of the spectral reflectance curve for the S polarization in the splitter, locally centered around the peaks, have a maximum level of between 60 and 100%, preferably between 80 and 100%”), an average transmissivity of the transflective film for the s- polarized light outside the FWHM of the three spectral lines or bands is greater than 95% (consider Fig. 3 of Cado, where the transmissivity is equal to 1 minus the reflectance, for 
Cado further teaches “the transflective film has the average transmissivity greater than 95% for p-polarized light in the visible range (Fig. 4, paragraph 53: “FIG. 4 shows the spectral transmittance curve for the P polarization for a polarization splitter according to the invention” paragraph 86: “the transmittance is on average at least 95% for the P polarization light”).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the transflective film to have the average reflectivity of the transflective film for the three spectral lines or bands of the s-polarized light is greater than 95%, an average transmissivity of the transflective film for the s- polarized light outside the FWHM of the three spectral lines or bands is greater than 95%  and the average transmissivity greater than 95% for the p-polarized light in the visible range as taught or reasonably suggested by Cado, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Regarding claim 19, the Jiang combination teaches “the heads-up displaying system according to claim 15.”  However, Jiang fails to explicitly teach “wherein the composition of each of the at least two types of film layers is at least one selected from the group consisting of tantalum pentoxide, titanium oxide, magnesium oxide, zinc oxide, zirconium oxide, silicon dioxide, magnesium fluoride, silicon nitride, silicon oxynitride, and aluminum fluoride.”
Cado teaches “wherein the composition of each of the at least two types of film layers is at least one selected from the group consisting of tantalum pentoxide, titanium oxide, magnesium oxide, zinc oxide, zirconium oxide, silicon dioxide, magnesium fluoride, silicon nitride, silicon oxynitride, and aluminum fluoride (Cado teaches at least the options of Zirconium oxide, paragraph 57 “ZrO2”, silicon dioxide, paragraph 59 "SiO2" and magnesium flouride paragraph 59 "MgF2", see also tables 1 and 2, which have SiO2 as a layer, and paragraphs 106-109, where PrTiO3 was replaced by ZrO2 and the results are unchanged.).”
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose a polarization beam splitting film as taught by Cado made of two Sinclair & Carroll Co. v.Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In reLeshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious). MPEP §2144.07.

Allowable Subject Matter
Claims 4-5 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1-3, 6-11, and 13-14 would be allowable if rewritten or amended to overcome the nonstatutory double patenting rejections set forth in this Office action or by timely filing a terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d).

The following is a statement of reasons for the indication of allowable subject matter:  
The closest art to the claimed invention are Jiang et al. USPGPub 2004/0008412 A1 (hereafter Jiang), Cado et al. USPGPub 2004/0136082 A1 (hereafter Cado) and Jenson et al. USPGPub 2005/0012682 A1 (hereafter Jenson).
Regarding claim 1, Jiang teaches “A heads-up displaying system (HUD system 100 of Fig. 1), comprising:
an imaging window (windshield 100) comprising a transparent substrate (it is a windshield, so it is transparent see e.g. paragraph 32 “two glass plates comprising the windshield”) and a transflective 
an image source (either laser scanner system 110 or 110 and polarization preserving screen 120, see paragraph 19 “The laser scanner system 110 projects images through the polarization preserving screen 120, creating a "real" image on the screen 120”) emitting light incident on the imaging window, , 
… the transflective film comprises a first side and a second side opposite to each other, the first side is attached to the first surface of the transparent substrate, the second side is in contact with the air (see Fig. 1, and paragraph 32 “The polarizing reflector 130 may be ... permanently adhered to the inside of the windshield or removably adhered to the inside of the windshield” which will be attached to a first surface of the transparent substrate and in contact with air inside the vehicle on the second side), the second side is configured to directly reflect a first portion of the [polarized] light emitted from the image source to an observation region (e.g. one mode of linearly polarized light or one handedness of circularly polarized light), and the image source and the observation region are located on a same side of the transflective film (both are inside the vehicle), and
the transparent substrate comprises a second surface opposite to the first surface (outer surface of windshield 100).”
Cado teaches “wherein the transflective film is formed by stacking at least two types of film layers having different refractive indexes (paragraph 55: “a stack containing only two materials, one a “high refractive index” material and the other a “low refractive index” material, in an alternating arrangement”).
	Jenson teaches “and the light emitted by the image source before reaching the transflective film only comprising s-polarized light (Fig. 3 S-polarized light 316/304).”

However, Jiang, Cado and Jenson taken either singly or in combination fails to teach “the second surface reflects a second portion of the s-polarized light, and transmits a third portion of the s- polarized light to the air, the first portion of the s-polarized light, the second portion of the s- polarized light and the third portion of the s-polarized light are all s-polarized light.” In particular Jiang teaches a laser light source, which one of ordinary skill in the art would know is a narrow-band emitter, and Jiang teaches reflecting the narrow bands with the transflective film. Thus there is no second or third portion of S-polarized light in Jiang.
Claims 2-14 depend on claim 1 and would be allowable for the reason stated above.
Regarding claim 4, the prior art fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole: “wherein the average reflectivity of the transflective film for the three spectral lines or bands of the s-polarized light is greater than 60%, an average transmissivity of the transflective film for the s-polarized light outside the FWHM of the three spectral lines or bands is greater than 60%”.
Regarding claim 5, the prior art fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole: “the average reflectivity of the transflective film for the three spectral lines or bands of the s-polarized light is greater than 70%, an average transmissivity of the transflective film for the s- polarized light outside the FWHM of the three spectral lines or bands is greater than 70%, and the transflective film has the average transmissivity greater than 95% for the p-polarized light in the visible range.”.

Regarding claim 12, the prior art fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole: “the average reflectivity of the transflective film for the three spectral lines or bands of the s-polarized light is greater than 60%, an average transmissivity of the transflective film for the s- polarized light outside the FWHM of the three spectral lines or bands is greater than 60%.”.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARA E RAKOWSKI whose telephone number is (571)272-4206. The examiner can normally be reached 9AM-4PM ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARA E RAKOWSKI/               Primary Examiner, Art Unit 2872